DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26-28 recite the limitation "the separation membrane" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that it appears as though the limitation was intended to read as “a separation membrane”, as in claim 25. If this is correct the Examiner suggests Applicants amend the claim accordingly.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 16-18, 20, 23-25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Eckardt et al. (US 2013/0182812 A1) in view of Chantereau (US 2013/0180399 A1).

With regard to claims 16 and 23, Eckardt et al. discloses a nuclear power plant (see the abstract) comprising a reactor containment vessel (containment shell 4) which includes a reactor pressure vessel (154, see paragraph [0121]), a radioactive substance separation apparatus (prefilter 24) which is disposed inside the reactor containment vessel and through which vapor (water vapor) permeates but a radioactive substance does not (those captured by the prefilter 24), and an exhaust tower (chimney or flue 20) which is configured to discharge a gas from which the radioactive substance is removed by the radioactive substance separation apparatus at Figs. 1 and 4, the abstract and paragraphs [0096]-[0099] and [0121].
Eckardt et al. does not disclose the radioactive substance separator not permeating radioactive noble gas.
Chantereau discloses a nuclear power plant comprising a radioactive substance separator that is permeable to water vapor (steam) but not noble gas for separating noble gas from the discharged gas at the abstract, Figs. 2-4 and paragraphs [0038]-[0040], [0065], [0070]-[0072] and [0084].
It would have been obvious to one of ordinary skill in the art to incorporate the vapor permeable and noble gas impermeable membrane of Chantereau into the radioactive substance separation apparatus to contain radioactive noble gas inside the containment vessel during venting.

	With regard to claim 17, Eckardt et al. discloses a wet filtered containment venting system (washing tank 14) between the radioactive substance separation apparatus and the exhaust tower (20) at Fig. 1 and paragraph [0098].

	With regard to claim 18, Eckardt et al. discloses a bypass pipe (bypass line 26) which is configured to send a gas inside the reactor containment vessel (4) to the wet filtered venting system (14) without passing through the radioactive substance separation apparatus at Fig. 1 and paragraph [0099].

	With regard to claim 20, Eckardt et al. discloses a particle removal apparatus (prefilter 24) at an inlet portion of the radioactive substance separation apparatus at Fig. 1 and paragraph [0099].

	With regard to claim 24, Chantereau discloses the gas in the containment vessel additionally comprising hydrogen and nitrogen, wherein the hydrogen is passed through the membrane along with the water vapor while the nitrogen is returned to the containment vessel 100 at Fig. 1 and paragraphs [0010], [0040]-[0041], [0052] and [0084].
	It would have been obvious to one of ordinary skill in the art to configure the membrane inside the containment vessel of Eckardt et al. as modified by Chantereau to be permeable to hydrogen but not nitrogen to allow hydrogen to be vented while allowing nitrogen to be contained within the containment vessel as a diluent, as suggested by Chantereau at paragraph [0041].

	With regard to claim 25, Chantereau discloses the membrane being a polymer (e.g. PEEK or PTFE) membrane or a ceramic membrane at paragraph [0072].

	With regard to claims 29 and 30, Eckardt et al. discloses the nuclear power plant being a boiling water reactor at paragraph [0121] and Chantereau discloses the nuclear power plant being a pressurized water reactor at paragraph [0052].

7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eckardt et al. (US 2013/0182812 A1) in view of Chantereau (US 2013/0180399 A1), and further in view of Japanese Patent Application Publication JP 2016-125950.
	Eckardt et al. and Chantereau do not disclose a rupture disk at an upstream portion of the bypass pipe which is configured to discharge excess pressure when pressure is equal to or higher than a predetermined pressure.
	JP ‘950 discloses providing a rupture disk (4) in a nuclear power plant to avoid an overpressure condition at Fig. 1, the English language abstract and paragraphs [0001]-[0003] and [0013]-[0020] of the English language machine translation.
	It would have been obvious to one of ordinary skill in the art to incorporate the rupture disk of JP ‘950 into the system of Eckardt et al. and Chantereau (either in place of or in addition to (e.g. in parallel with) control valve 28) to prevent an overpressure condition in the reactor, as suggested by JP ‘950 at paragraphs [0013]-[0020] of the English language machine translation.

8.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eckardt et al. (US 2013/0182812 A1) in view of Chantereau (US 2013/0180399 A1), and further in view of Japanese Patent Application Publication 2014-20997.
	Eckardt et al. discloses a metal prefilter (24) at an inlet portion of the radioactive substance separation apparatus for retaining coarse aerosols at Fig. 1 and paragraph [0099] but does not expressly mention iodine.
	JP ‘997 discloses the radioactive iodine aerosols can be generated during a nuclear reactor accident at paragraphs [0044]-[0045] of the English language machine translation.
	It would have been obvious to one of ordinary skill in the art to form the prefilter of Eckardt et al. to be capable of capturing iodine aerosols to ensure that such aerosols are contained within the containment vessel in an accident, as suggested by JP ‘997 at paragraphs [0044]-[0045] of the English language machine translation.

9.	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Eckardt et al. (US 2013/0182812 A1) in view of Chantereau (US 2013/0180399 A1), and further in view of Buhlmann et al. (US 2015/0243379 A1).
	Eckardt et al. and Chantereau do not disclose a hydrogen recombiner at an inlet portion of the radioactive substance separation apparatus.
	Buhlmann et al. disclosing providing a hydrogen recombiner (20) in a nuclear power plant at an inlet portion of a radioactive substance separation apparatus to eliminate hydrogen buildup, wherein a chimney is provided at an outlet portion of radioactive substance separation apparatus at Figs. 1 and 2 and paragraphs [0013], [0032] and [0062]-[0065].
	It would have been obvious to one of ordinary skill in the art to incorporate the hydrogen recombiner of Buhlmann et al. into the system of Eckardt et al. and Chantereau to eliminate hydrogen buildup, as suggested by Buhlmann et al. at paragraphs [0013], [0032] and [0064]-[0065].

10.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Eckardt et al. (US 2013/0182812 A1) in view of Chantereau (US 2013/0180399 A1), and further in view of Merkel (US 2007/0151447 A1).
	Chantereau discloses the membrane being polymeric at paragraph [0072] but does not mention polyimide.
	Merkel teaches that polyimide membranes can be used to separate gases such as hydrogen and water vapor from noble gases at the abstract and paragraphs [0005], [0130] and [0160].
	It would have been obvious to one of ordinary skill in the art to incorporate the polyimide of Merkel into the membrane of Eckardt et al. and Chantereau since such is known in the art as being suitable for separating gases such as hydrogen and water vapor from noble gases, as suggested by Merkel at paragraphs [0005], [0130] and [0160].

11.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Eckardt et al. (US 2013/0182812 A1) in view of Chantereau (US 2013/0180399 A1), and further in view of Oyama et al. (US 2003/0222015 A1).
	Chantereau discloses the membrane being a ceramic such as silicon carbide at paragraph [0072] but does not mention silicon nitride.
	Oyama et al. teaches that gas selective membrane can be formed from ceramics such as silicon nitride at paragraph [0041] and claim 2.
	It would have been obvious to one of ordinary skill in the art to incorporate the silicon nitride of Oyama et al. into the membrane of Eckardt et al. and Chantereau since such is known in the art as being suitable for forming ceramic gas selective membranes, as suggested by Oyama et al. at paragraph [0041] and claim 2.

12.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Eckardt et al. (US 2013/0182812 A1) in view of Chantereau (US 2013/0180399 A1), and further in view of Choi et al. (US 2014/0069277 A1).
	Eckardt et al. and Chantereau do not disclose the membrane being a graphene oxide membrane.
	Choi et al. discloses forming a gas selective membrane from graphene oxide having carbon as a main component at the abstract and paragraphs [0047], [0055] and [0064].
	It would have been obvious to one of ordinary skill in the art to incorporate the graphene oxide of Choi et al. into the membrane of Eckardt et al. and Chantereau since such is known in the art as being suitable for forming gas selective membranes, as suggested by Choi et al. at paragraphs [0047], [0055] and [0064].

Allowable Subject Matter

13.	Claims 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

14.	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art made of record fails to teach or fairly suggest the nuclear power plants of claims 31-33 having the recited structures.

Conclusion

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
May 5, 2022